Exhibit FOR IMMEDIATE RELEASE - April 29, 2009 - CALGARY, ALBERTA - PETROFLOW ENERGY LTD. (TSX Symbol - PEF; NYSE Amex Symbol - PED) PETROFLOW ENERGY LTD. MARCH PEAK PRODUCTION PASSES 4, Corporate Production Update The estimated peak production rate for the month of March 2009 was 4,089 BOEs (24,534 MCFGE) per day, which reflects a 248 BOEs per day increase over the peak rate for February 2009.March 2009 averaged approximately 3,688 BOEs (22,128 MCFGE) per day of production.Approximately 31% of the production was oil and natural gas liquids and 69% was natural gas. Mr.
